IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BONNIE CRUICKSHANK-WALLACE AND             : No. 852 MAL 2017
WILLIAM WALLACE,                           :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
CNA FINANCIAL CORPORATION AND              :
CONTINENTAL CASUALTY COMPANY               :
AND COLUMBIA CASUALTY COMPANY              :
AND JAMES S. TUPITZA, ESQUIRE AND          :
TUPITZA & ASSOCIATES, P.C.,                :
                                           :
                   Respondents             :

BONNIE CRUICKSHANK-WALLACE AND             : No. 853 MAL 2017
WILLIAM WALLACE,                           :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
GERARD P. EGAN, ESQUIRE AND                :
EGAN YOUNG LAW FIRM AND NEIL E.            :
JOKELSON, ESQUIRE AND NEIL E.              :
JOKELSON & ASSOCIATES,                     :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal and

Application for Leave to Amend/Supplement PAA are DENIED.
[852 MAL 2017 and 853 MAL 2017] - 2